Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 15/868667, now US patent 10588965, filed January 10, 2018, which is a continuation of US application 14/489436, now abandoned, filed September 29, 2015, which is a continuation of US application 13/383822, now abandoned, filed March 28, 2012, which is a national stage application of PCT/NL2010/050447, filed July 12, 2010, which claims benefit of provisional application 61/256453, filed October 30, 3009, and additionally claims priority to foreign application EP09165485.5, filed July 15, 2009.  Claims 1-12 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morrow et al. (US pre-grant publication 2007/0275881, cited in PTO-1449)
The claimed invention is directed to a method comprising administering a composition containing 2’-fucosyllactose to a subject wherein the subject is thereby treated for or prevented form suffering viral diarrhea.
	Morrow et al. discloses a pharmaceutical composition comprising a molecule comprising a fucose group, which can be a free oligosaccharide such as 2’-fucosyllactose, for example. (p. 1 paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow et al. (US pre-grant publication 2007/0275881, cited in PTO-1449)
	The disclosure of Morrow et al. is discussed above.  Morrow et al. furthermore discloses that the concentration of oligosaccharides in the composition is preferably similar to that found in human breast milk. (p. 19 paragraph 201) 2’-fucosyllactose was seen to be present in human breast milk in an amount of 0.5-6 mmol/L, with a mean value of 3.85, or about 33.7% of total oligosaccharides. (p. 22 table 2)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use fucosyllactose in a concentration of 1mg-36 per 100mL as recited in instant claim 10.  One of ordinary skill in the art, starting from the mean concentration of 3.85 mmol/L 2’-FL in human milk would have arrived at a value of about 188mg per 100mL using a molecular weight of about 488g/mol for 2’-FL, falling well within the claimed range.  One of ordinary skill in the art would have bene motivated to calculate an appropriate concentration this way because Morrow et al. specifically suggests using a concentration of oligosaccharide similar to that found in human milk.
prima facie obvious.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow et al. as applied to claims 1, 2, and 10 above, and further in view of Armbrust et al. (Reference included with PTO-892)
	The disclosure of Morrow et al. is discussed above.  Morrow et al. does not disclose specifically that the subject is a preterm infant.
Armbrust et al. discloses case reports of an outbreak of norovirus infection among preterm infants. (p. 2 left column second paragraph – right column eighth paragraph, p. 3 table I) Neonatal intensive care units are specifically disclosed as being environments susceptible to outbreaks of virus such as norovirus. (p. 4 right column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the fucosyllactose compositions described by Morrow et al. to a preterm infant suffering from norovirus infection.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Armbrust et al. discloses that this subject population is susceptible to norovirus infection.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow et al. as applied to claim s 1, 2, and 10 above, and further in view of Verboon et al. (Reference included with PTO-892)
	The disclosure of Morrow et al. is discussed above.  Morrow et al. does not disclose specifically that the subject is a preterm infant.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the fucosyllactose compositions described by Morrow et al. to a preterm infant suffering from rotavirus infection.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Verboon et al. discloses that this subject population is susceptible to norovirus infection.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 4, 5, 7-9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow et al. in view of either Verboon or Armbrust as applied to claims 1-3 and 10 above, and further in view of Malloy et al. (Reference included with PTO-892) in view of Schmitt et al. (US pre-grant publication 2009/0221486, cited in PTO-1229)
The disclosures of Morrow et al., Verboon et al. and Armbrust et al. are discussed above.  Morrow et al. in view of Verboon et al. or Armbrust et al. does not disclose a method wherein the subject is an infant delivered by cesarean section, or wherein the composition being administered comprises the specific ingredients recited in instant claims 5, 7-9, 11, and 12.
Malloy et al. discloses that about 33% of preterm infants at 34-36 weeks were delivered by cesarean section, and 33% of infants at 32-33 weeks. (p. 26 left and right columns)
Schmitt et al. discloses a nutritional composition containing uronic acid oligosaccharides and galacto- or fructo- oligosaccharides, and a method comprising administering this composition to infants delivered via cesarean section to reduce the occurrence of infection. (p. 1 paragraphs 6-13) The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer 2’-fucosyllactose to a patient suffering from viral diarrhea, for example rotavirus or norovirus, wherein the subject is a preterm infant delivered by cesarean section.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Morrow et al. discloses that a significant portion of preterm infants in general are delivered by cesarean section.
Furthermore it would also have been obvious to one of ordinary skill in the art at the time of the invention to administer 2’-fucosyllactose to this subject population as part of an infant formula comprising the ingredients recited in instant claims 5, 7-9, and 12.  Specifically, one of ordinary skill in the art would have recognized that the composition described by Schmitt et al. would be beneficial for administration to infants, including preterm infants, who had been delivered by cesarean section.  With respect to claim 11, one of ordinary skill in the art would have reasonably been able to determine the appropriate amount of fucosyllactose to add to the composition.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow et al. in view of either Verboon or Armbrust in view of Malloy et al. in view of Schmitt et al. as applied to claims 1-5 and 7-12 above, and further in view of Sprenger et al. US pre-grant publication 2009/0035813, cited in PTO-892)

	Sprenger et al. discloses an oligosaccharide mixture derived from animal milk containing prebiotic oligosaccharides. (pp. 1-2 paragraphs 16-17) The prebiotic oligosaccharides preferably include beta-galacto-oligosaccharides. (p. 2 paragraph 18)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include beta-galacto-oligosaccharides in the infant formula compositions described by Schmitt et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Schmitt et al. generally describes the compositions as including galactooligosaccharides as prebiotics.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/13/2021